 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDof $2,932 is approximately 12 percent of the minimum direct outflowrequirement of $25,000.4The Employer's sales figures of $776 and$799 to a public utility and to a motor carrier, respectively, are ineach instance approximately 2' percent of the minimum requirementof $50,000 for sales to such enterprises.'The sales of $7,451 to F. M.Speekman Company is approximately 15 percent of the minimum re-quirement of $50,000 in the same indirect outflow category s Thetotal of these percentages is in excess of the 100 percent figure neces-sary to assert jurisdiction under the combined inflow and outflowstandard adopted by the Board.7Accordingly, we find not only thatthe Employer is engaged in commerce within the meaning of the Act,but that this Board should assert jurisdiction herein .a2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the 'representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree and we find that the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at' the Employer'sFresno, California, plant, including installation employees, but ex-cluding office clerical employees, salesmen, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication in thisvolume.]4Stanislaus Implement and Hardware Company, Ltd.,91 NLRB 618.8Hollow Tree Lumber Company,91 NLRB 635.8 Ibid.'The Rutledge Paper Products,Inc.,91 NLRB 625.8 Ibid.In addition to commerce figures already recited, it should be noted that theEmployer, during the same fiscal year as used above, sold goods valued at $7,684 to a divi-sion of Anderson and Clayton Co., an interstate enterprise over which this Board hasasserted jurisdiction in the past(8 NLRB 1297).GREEN BAY DROP FORGECo.andWALTERLASECKILOCAL #186, OF FARM EQUIPMENT AND UNITED ELECTRICAL RADIO ANDMACHINE WORKERS OF AMERICAandWALTER LASECIU.Cases Nob.13-CA-5.15 and 13-CB-96.December 27, 1951Supplemental Decision and OrderOn July 23, 1951, the Board issued a Decision and Order 1 in theabove-entitled proceeding, finding that the Respondent Union violated1 95 NLRB 899.97 NLRB No. 88. GREEN BAY DROP FORGE CO.643Section 8 (b) (2) and (1) (A) of the Act in causing, and the Respond-ent Company violated Section 8 (a) (3) and (1) of the Act in effect-ing, the discharge of employee Lasecki because of his failure tomaintain his membership in good standing in the Respondent Unionas required by the Respondents' union-shop contract.The Boardfound that, as the union-shop clause did not allow all employeescovered thereby the 30-day statutory grace period for becoming amember of the Union, the agreement was not one authorized by theproviso to Section 8 (a) (3) of the Act and therefore could not serveas a defense to the discrimination practiced against Lasecki.Thereafter, the Respondents filed motions to reconsider Decisionand Order and to stay Decision and Order pending a ruling on themotion to reconsider. In their motions the Respondents requestdismissal of the complaint, contending that the clauses in the con-tract recited below validated the union-shop provision.The GeneralCounsel filed an opposing brief and the Respondent Union filed a replythereto.The union-shop provision in effect at the time of Lasecki's dischargerequired, among other things, that "All regular employees 2 shall,as a condition of employment, be members of the Union in good stand-ing."It is thus clear, and the Respondents do not contend otherwise,that this provision does not conform with the limitation that the pro-viso to Section 8 (a) (3) places on union security agreements.Thisis so since the union-shop provision does not accord the full 30-daystatutory grace period to employees who were not members at thetime the agreement became effective 3However, the Respondentsseek to avoid the consequences of their omission by relying on thefollowing clauses in their contract :EFFECTIVE DATE OF SECURITY PROVISIONSThe Union Security Provisions here established shall be ineffectwhen, and to the extent that, the applicable Federal andState laws have been fully complied with.CONFLICTS BETWEEN TERMS OF AGREEMENT AND LAWSAny provision of this agreement which shall be in conflictwith any Federal or State law shall be and hereby is modifiedto conform to any State or Federal law.. .We do not agree with the Respondents that the quoted clausesvalidated the union-shop provision.Although these clauses osten-2 The contract defines a regular employee as one who has completed a probationary periodof 30consecutive work days-8 SeeCharles A. Krause MillingCo., 97 NLRB 536, where the Board recently reinter-preted the union-security provisions of Section 8 (a) (3). 644DECISIONSOF NATIONALLABOR RELATIONS BOARDsibly recognize the supremacy of the law, the Respondents neverthe-less, in plain disregard of the restriction on union security containedin the proviso to Section 8 (a) (3), here adopted a provision whichrequired employees who were not members on the effective date ofthe agreement, as a. condition of employment to join the Union ata time when they were privileged to refrain from so doing. Sig-nificantly, nothing in the quoted clauses indicates in what specificrespects the union-shop provision was thereby modified; much less,that these nonmember employees were allowed 30 days within whichto join.Indeed, the most that can be said for these clauses is thatthey were designed, not asa contemporaneousmodification of theunion-shop provision, but rather as a means of preserving the union-shop provision in lawful form in the event it was found infuturelitigation that the provision as written conflicted with Federal orState laws.'In these circumstances, we find that the fatal omissionof the 30-day grace period from the union-shop provision in effectat the time of Lasecki's discharge was not cured by the above-quotedclauses.In addition to the foregoing, we find that the first quoted clausecannot in any event support the Respondents' position. It is thereexpressly provided that the union-shop provision shall become oper-ative only "when . . . applicable Federal . . . laws have been fullycomplied with."(Emphasis added.)Here, it is clear that theRespondents, by failing to accord employees the 30-day statutorygrace period, did not comply with the Act. It therefore followsthat the necessary effect of the first quoted clause was to preventthe union-shop clause from ever becoming operative and that conse-quently there was no union-shop clause in existence at the time ofLasecki's discharge to justify the discrimination.Having reconsidered our Decision and Order in the light of theRespondents' contention, and for the additional reasons stated above,we shall adhere to our previous determination.We shall accordinglydeny the Respondents' motions insofar as they request a dismissalof the complaint and a stay.OrderIT IS ORDERED that the Respondents' motions be, and they herebyare, denied insofar as they request a dismissal of the complaint anda stay.CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in theconsideration of the above Supplemental Decision and Order.4Cf.Louis Div d/b/a Hickey Cab Company,88 NLRB 327.